Case: 09-20751     Document: 00511254965          Page: 1    Date Filed: 10/06/2010



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 6, 2010
                                     No. 09-20751
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

JOSE FRANCISCO MARTINEZ-MALDONADO, also known as Juan Jose
Ferdin, also known as Jose Francisco Martinez, also known as Juan Martinez
Ferdin,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-421-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jose Francisco Martinez-Maldonado
(Martinez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Martinez has filed a response.
Our independent review of the record, counsel’s brief, and Martinez’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.